DETAILED ACTION
Response to Arguments
Applicant’s arguments, filed 09/20/2021, with respect to the rejection(s) of claim(s) under 35 USC 112 and 35 USC 103 as unpatentable over Sesko in view of Kishimoto have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sesko in view of Keuper U.S. Patent #7,408,201. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 5, 6, 7, 8, 9, 14, 17, 18, 19, 20, 21, 22, 24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Sesko U.S. Patent #9,068,822 in view of Keuper et al. U.S. Patent #7,408,201.
With respect to claim 1, Sesko discloses a chromatic confocal range sensing probe comprising:
A wavelength detector (Figure 1, wavelength detector)
A source light configuration (Figure 1, light source 164)
One or more measurement channels, wherein each channel is configured to sense a respective distance to a workpiece surface (Col.10, l 20-30, wherein array of pixels, each pixel receiving respective wavelengths acts as different channels)
A respective confocal detection aperture configured to receive reflected focused measurement light from the workpiece surface along a measurement optical path and transmit spatially filtered measurement light to the wavelength detector (Figure 1, aperture 295)
A respective confocal light source aperture that is configured to receive source light from the source light configuration and transmit at least a portion of the source light along an input path to a measurement path lens configuration that is configured to input the source light from the respective confocal light source aperture and output focused measurement light with axial chromatic dispersion to the workpiece surface and receive reflected focused measurement light from the workpiece surface and focus the reflected measurement light proximate to the respective confocal detection aperture (Figure 1, chromatically dispersive optics portion 250, Col.13, l 15-19)
The first emitted light and second emitted light have different first and second peak wavelengths respectively 
A light source with phosphor regions (Col.12, l 1-8)
However, Sesko fails to disclose a first and second phosphor region and wavelength combiner. Keuper discloses a semiconductor light emitting device comprising:
The source light configuration comprises an excitation light, a first phosphor composition located in a first phosphor region, a second phosphor composition located in a second phosphor region, a wavelength combining configuration, a shared source light path (Figure 3, Figure 5B, excitation light = LEDS 172 and 174, first phosphor region =203,  second phosphor region = 203 , wavelength combining configuration = beamsplitter 176, shared source light path = output from beamsplitter towards 178, Col.6, l 54-64, Col.7, l 1-10, wherein each LED 172 and 174 or 202 and 204 have phosphor layer)
The excitation light configuration outputs the excitation light to the first phosphor region and the second phosphor region, the excitation light simultaneously comprising first excitation light that is provided along a first excitation light path to the first phosphor region and second excitation light that is provided along the second excitation light path to the second phosphor region, and in response to which the first and second phosphor compositions emit first and second emitted light, respectively to the wavelength combining configuration which is configured to output at least some of the first emitted light and second emitted light along the shared source light path as the source light that is received by each respective confocal light source aperture (Figure 3, Col.5, l 64- Col.6, l 6, Col.7, l 5-8, excitation light path = light from LED to phosphor layer)

It would have been obvious to one of ordinary skill in the art at the time of the invention to use the phosphor light of Keuper for the phosphor light of Sesko since Sesko fails to disclose details regarding the phosphor regions for the light source, Keuper’s light source with phosphor regions is a specific example of the generic source described by Sesko.  Keuper’s light source preserves the 

With respect to claims 2, 3, 8, 14, Sesko in view of Keuper disclose all of the limitations as applied to claim 1 above.  In addition, Sesko discloses:
The one or more measurement channels comprise a plurality of measurement channels (Col.10, l 20-30, wherein array of pixels, each pixel receiving respective wavelengths acts as plurality of channels)
Each measurement channel comprises a lens located along the shared light path between the wavelength combining configuration and the respective confocal light source aperture of the measurement channel, wherein each respective lens is configured to focus at least part of the first and second emitted light along the shared source light path as source light that is focused proximate to the respective confocal light source aperture (Figure 1, transfer lens 251)
The first and second peak wavelengths are in a range between 435 nm and 600 nm (Col.23, l 3-8)
The shared source light path comprises a source light lens configuration that focuses at least part of the first and second emitted light proximate to each respective light source aperture (Figure 1, transfer lens assembly 251)

With respect to claims 21 and 26 are Sesko in view of Keuper disclose all of the limitations as applied to claim 1 above.  However, Sesko fails to disclose some of the optical element details. Keuper discloses:
The first and second phosphor compositions are in fixed positions relative to the wavelength combining configuration such that the first and second phosphor compositions do not move relative to the wavelength combining configuration while the excitation light outputs the excitation light to the first and second phosphor regions (Figure 3)
It would have been obvious to one of ordinary skill in the art at the time of the invention to use a laser for the LED of Sesko or Keuper.  Lasers are more expensive but are higher power so one of ordinary skill in the art would recognize the benefit of using a laser in place of the LED if high power was the priority for an application. 


With respect to claims 5, 6, 7, 19, 20, and 22, Sesko in view of Keuper disclose all of the limitations as applied to claim 1 above.  However, Sesko and Keuper fails to disclose some of the optical element details.  
With respect to claims 5, 6, and 7, it would have been obvious to one of ordinary skill in the art at the time of the invention to use an optical fiber for the open light paths of Sesko and Keuper since Sesko and Keuper above disclose the light paths themselves and optical fibers are well known in the art to reliably transfer light from one place to another while avoiding additional noise from ambient light interference.  The optical fiber input and output ends as well as a splitter/combiner for optical fibers are well known tools in the art.  The examiner takes official notice that based on the obviousness of using an optical fiber, it is also obvious and would be automatically done by one in the art to use an optical splitter and combiner in place of open optical splitters and combiners as well as having an output end to the optical fiber in place of a simple open end of the optical source path. 
	With respect to claims 19, 20, and 22, it would have been obvious to one of ordinary skill in the art at the time of the invention to select the proper wavelength ranges and thereby the difference in wavelengths based on the inventions of Sesko and Keuper since it is well known in the art to select wavelengths based on the materials being inspected.  The examiner takes official notice that it is well known that different materials exhibit peaks at different wavelengths and one of ordinary skill is well versed in selecting the appropriate combination of wavelengths to measure a specific material or distance. It has been held that selecting working ranges of a device are within ordinary skill. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sesko U.S. Patent #9,068,822 in view of Keuper U.S. Patent #7,408,201 and further in view of Asami U.S. Publication 2017/0321866.
With respect to claim 15, Sesko and Keuper disclose all of the limitations as applied to claim 1 above.  However, Sesko and Keuper fail to disclose a sintered phosphor region. 
Asami discloses sintered phosphor lighting devices comprising:
The first phosphor composition in the first phosphor region comprises a first sintered phosphor composition and the second phosphor composition comprises a second sintered phosphor composition (P.0030, P.0031)
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the sintered phosphor compositions of Asami for the phosphor compositions of Keuper and Sesko since the compositions of Asami produce high conversion efficacy and high luminance with low brightness variation and small color deviation (P.0019). 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sesko U.S. Patent #9,068,822 in view of Keuper U.S. Patent #7,408,201 and further in view of Miyagawa U.S. Publication 2016/0355732.
With respect to claim 16, Sesko in view of Keuper disclose all of the limitations as applied to claim 1 above.  However, Sesko and Keuper fail to disclose a ceramic phosphor.
Miyagawa disclose a phosphor ceramic element comprising:
The phosphor composition comprises a first ceramic phosphor and a second ceramic phosphor (abstract)
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the ceramic phosphor of Miyagawa for the phosphor light elements of Sesko and Keuper since the ceramic phosphor elements of Miyagawa are more transparent with a higher efficiency (P.0004, P.0079). 

Allowable Subject Matter
Claims 4, 10, 11, 12, 13, 17, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 24 and 25 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art alone or in combination fail to disclose or suggest a source light configuration comprising a first phosphor region and a second phosphor region, with a excitation light simultaneously provided to both phosphor regions then output different peak wavelengths to a wavelength combining configuration then along a measurement path to a workpiece to be measured in combination with the rest of the claimed limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA CAROLE BRYANT whose telephone number is (571)272-9787.  The examiner can normally be reached on Tues, Thurs, Fri 9:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 5712722416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA C BRYANT/Examiner, Art Unit 2877